81195: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01360: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81195


Short Caption:BOYD (KEAIR) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C342546Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKeair Jamal BoydJessie L. Folkestad
							(Former)
						Christopher R. Oram
							(Law Office of Christopher R. Oram)
						Melinda Simpkins
							(Former)
						
							(Special Public Defender)
						JoNell Thomas
							(Former)
						
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Taleen R. Pandukht
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/18/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/18/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-18768




06/08/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-21432




07/08/2020TranscriptFiled Notice from Court Reporter.  Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 09/18/19, 09/23/19, 09/30/19, 10/14/19, 11/25/19, 12/02/19, 02/10/19, 02/12/19, 02/18/19-02/21/20, 02/24/19-02/28/19 and 04/15/20. (SC)20-25140




09/14/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (First Request). (SC)20-33739




09/17/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 14, 2020, to file and serve the opening brief and appendix.  S(C)20-34264




09/29/2020MotionFiled Motion to Withdraw as Counsel and for Limited Remand for Appointment of New Counsel. (SC)20-35747




10/06/2020MotionFiled Motion Supplement to Motion to Withdraw as Counsel and for Limited Remand for Appointment of New Counsel.  (SC)20-36649




10/14/2020Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding for the Appointment of Appellate Counsel.  The clerk shall remove the office of the Special Public Defender as counsel of record for appellant.  The briefing schedule is suspended pending further order of this court.  This appeal is remanded for the limited purpose of securing counsel for appellant.   District Court Order Appointing Counsel due:  37 days.  (SC)20-37705




10/23/2020Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on October 22, 2020 appointing Jessie Folkestad as counsel for appellant. (SC)20-38833




10/23/2020Notice/IncomingFiled Notice of Appearance of Counsel (Jessie L. Folkestad as counsel for appellant). (SC)20-38962




10/27/2020Order/ProceduralFiled Order Reinstating Briefing. The clerk of this court shall add Ms. Folkestad as counsel for appellant in this appeal. Accordingly, this court reinstates the briefing schedule as follows. Appellant's opening brief and appendix due: 90 days. (SC)20-39247




01/25/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-02141




01/29/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: March 26, 2021. (SC)21-02781




03/26/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-08648




04/02/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until April 26, 2021, to file and serve the opening brief and appendix.  (SC)21-09569




04/12/2021BriefFiled Appellant's Opening Brief. (SC)21-10525




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 1. (SC)21-10526




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 2. (SC)21-10527




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 3. (SC)21-10532




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 4. (SC)21-10534




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 5. (SC)21-10535




04/12/2021AppendixFiled Appellant's Appendix to Opening Brief. Volume 6. (SC)21-10536




05/12/2021Notice/IncomingFiled Notice of Appearance (Taleen Pandukht, Chief Deputy District Attorney as counsel for Respondent). (SC)21-13601




05/12/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-13605




05/13/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until June 11, 2021, to file and serve the answering brief.  (SC)21-13841




05/17/2021Notice/IncomingFiled Substitution of Attorneys. (Christopher Oram as counsel for Appellant) (SC)21-14220




06/11/2021BriefFiled Respondent's Answering Brief. (SC)21-16786




06/11/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-16788




07/12/2021BriefFiled Appellant's Reply Brief. (SC)21-20005




07/13/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-33014




01/13/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  NNP21 - EC/KP/DH (SC)22-01360





Combined Case View